Citation Nr: 0318530	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  01-02 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1985 to 
December 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In October 2002, the Board undertook additional development 
of the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  In March 2003, after the additional 
development was completed, the Board provided notice of the 
development as required by Rule of Practice 903.  See 38 
C.F.R. § 20.903 (2002).  In May 2003, 38 C.F.R. § 19.9(a)(2) 
was invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. May 1, 2003) ("[E]ven though the 
amendments to § 19.9 may further the VA's stated objective of 
efficiency, striking the sensible balance between decreasing 
appeal processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id. at 1348 (emphasis added).).

Nevertheless, in a May 19, 2003 written brief presentation, 
the appellant's representative noted that the Board had 
undertaken additional development of the appellant's claim 
and that the validity of the regulations authorizing the 
Board to develop evidence and consider that evidence without 
having to obtain a claimant's waiver of initial consideration 
of the evidence by the agency of original jurisdiction (AOJ) 
had been challenged in court.  The appellant's representative 
stated, "In the event that the Federal Circuit overturns 
these regulations prior to a final Board decision in this 
appeal, The American Legion, on behalf of the veteran, 
prospectively waives AOJ review of the evidence obtained 
under the Board's Development Order."  Because the 
appellant's representative has waived AOJ review and in view 
of the favorable nature of this decision, the Board can 
proceed with its adjudication of the appellant's claim.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's PTSD is manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to symptoms such as near-continuous depression affecting 
his ability to function, persistent hallucinations, suicidal 
ideation, difficulty in establishing and maintaining 
effective work and social relationships, anxiety, and chronic 
sleep impairment.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating, and no 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

From May 30, 2000, to June 2, 2000, the appellant was 
hospitalized for paranoia and auditory and visual 
hallucinations.  Prior to admission, the appellant had not 
slept for three days and had barricaded himself into his 
home.  On admission, his speech had been goal directed and 
there were no signs of psychosis.  He displayed insight into 
his pre-admission experiences.  

VA medical records indicate that the appellant was 
hospitalized from August 7, 2000, to September 1, 2000.  The 
appellant was admitted to the Dual Diagnosis Treatment 
Program (DDTP).  He reported "having problems" with PTSD 
and his eyes.  He admitted to a problem with marijuana.  He 
was admitted to VA Substance Abuse Residential Rehabilitation 
Treatment Programs (SARRTP) for the chief complaint of 
marijuana.  On admission, a mental status examination 
indicated that the appellant was in no acute distress and 
that he was alert and cooperative.  He was well groomed and 
appropriately dressed.  His speech was coherent and goal-
oriented.  His affect was appropriate to euthymic mood.  He 
denied suicidal and homicidal ideations or plans; he denied 
hallucinations or delusions.  He was oriented to time, 
person, place, and situation.  His memory appeared grossly 
intact to immediate, remote, and recent recall.  Diagnoses 
included alcohol dependence, cannabis abuse, and PTSD.  
During the appellant's hospitalization, an addiction 
therapist noted that the appellant had used mind-altering 
chemicals since his discharge from service in order to manage 
his PTSD symptoms.  During his stay in the DDTP, the 
appellant was introduced to other coping strategies.  While 
hospitalized, the appellant reported recurrent auditory and 
visual hallucinations and recurrent dreams about his 
traumatic issues.

VA medical records show treatment of the appellant for PTSD 
from September 2000 to July 2002.  He was consistently alert 
and oriented to person, place, time, and situation.  His 
speech was coherent and without looseness of associations or 
flight of ideas.  He was neatly groomed and clean.  In 
December 2000 his mood was depressed, and his affect was 
flat.  His thought process did not always flow, and he 
frequently lost his train of thought.  In January 2001 the 
appellant reported a history of employment as a bricklayer, 
but he did not expect to be able to return to that occupation 
because of his blindness.  In April 2001 he complained of 
insomnia, depression, and paranoia.  His mood was depressed, 
and his affect was appropriate.  In July 2001 his affect was 
blunted.  He stated that he had been sleeping approximately 
five hours per night.  He would not describe his nightmares.  
He reported that his auditory hallucinations had become rare.  
He denied problems controlling his anger.  He read the Bible 
and had become involved in church activities.  He rarely 
watched television because he found the content upsetting.  
He did express paranoia regarding the police and others in 
his community.

At a May 2001 VA PTSD examination, the examiner reviewed the 
appellant's claims folder and VA treatment reports.  The 
appellant reported a history of psychiatric hospitalizations 
as well as hospitalizations for drug abuse.  He had attempted 
suicide approximately two years previously.  He had survived 
the attempt but sustained severe damage to his optic nerve.  
His lifestyle was limited to sitting in a chair and 
occasionally visiting with a neighbor.  He was unable to read 
a newspaper or watch television.  He had been married three 
times.  He had two children but saw them infrequently.  He 
attended church twice per month with his spouse

On examination, he was well developed and well nourished.  He 
was casually dressed and neat in appearance.  He did not 
exhibit any unusual behavior or psychomotor activity.  His 
speech was normal in volume and rate.  His attitude toward 
the examiner was cooperative and interested.  Some of his 
answers were evasive, and he tended to be guarded.  His mood 
had been primarily depressed.  His affect was depressed.  He 
had poor appetite, with loss of 20 pounds since the previous 
summer, and poor sleep.  He had feelings of hopelessness and 
helplessness.  He had crying spells.  He had suicidal 
thoughts daily.  Most of the time his thinking included 
hearing voices yelling and screaming.  He was oriented to 
person, place, and time.  His memory was relatively intact.  
His insight was slowly developing.  His judgment was probably 
sounder than it had been in many years.  The examiner 
diagnosed chronic PTSD; mood disorder with depressive 
features, due to severe optic nerve damage; alcohol abuse in 
remission; cannabis abuse in remission; and cocaine abuse in 
remission.

The examiner noted that the appellant had a long history of 
psychiatric hospitalizations due to PTSD and multiple 
hospitalizations for drug abuse.  The examiner stated that 
depression was usually part of a PTSD diagnosis but that the 
appellant had an additional depressive component due to 
severe optic nerve damage.  The examiner opined that, 
although the appellant's depressive disorder was severe, its 
severity was due more to his failing eyesight than to the 
original PTSD diagnosis.  The examiner assigned a Global 
Assessment of Functioning score of 45 with 70 being the 
highest score in the past year.

In September 2001 the appellant's affect was described as 
slightly blunted.  Recent explosions at the World Trade 
Center had upset him and reminded him of a plane crash that 
he had witnessed in service.  He was active in a small church 
of approximately 20 members.  He had no other interests or 
activities.  He described a good relationship with his 
spouse.  He had been performing working cleaning up around 
construction sites.  In May 2002 the appellant reported that 
he continued to hear voices and could "sometimes read other 
people's minds."  He complained of recurring nightmares that 
caused him difficulty in sleeping.  He felt depressed and 
unhappy.  On examination, his affect was restricted.  His 
mood was depressed.  He denied any thoughts of suicide.  The 
examiner assigned a GAF score of 61.  In July 2002 the 
appellant's affect was somewhat restricted.  His mood was 
mildly depressed.

At a February 2003 VA review examination for PTSD, the 
examiner reviewed the appellant's claims folder and medical 
record.  The appellant had been married three times and was 
currently separated from his current spouse.  His spouse was 
in Mississippi.  He lived with his cousin in Michigan.  He 
spent his days doing "nothing."  He did not watch 
television and had no interest or enjoyment in activities.  
He rarely went out socially.  He reported receiving mental 
health treatment since 1990 and was currently followed at the 
VA Medical Center (VAMC) in Detroit, Michigan.  He was 
treated with quetiapine and Remeron.  He had a history of 
suicide attempts, the most recent being in 1999.  He had a 
history of legal difficulties including fighting with police 
and getting shot.  He denied any current legal trouble.  He 
complained that he was unable to sleep.  He had nightmares.  
He avoided other people and had difficulty trusting people.  
He had chronic feelings of suicidality and lack of interest 
and enjoyment.  He was hypervigilant and startled easily.  He 
had difficulty controlling his temper and was irritable.  He 
reported that his family was scared of him and did not want 
him at home.  Voices in his head bothered him to different 
degrees on different days.  He heard muffled cries of dead 
soldiers.

On examination, the appellant was neatly dressed.  He was 
irritable and fidgeting.  He showed evidence of abnormal 
mouth movements.  His speech was short but of normal rate.  
His affect and mood were very anxious.  He reported auditory 
hallucinations.  There were no delusions and no thought 
disorder.  He reported chronic suicidal thoughts without a 
current plan.  He was fully oriented except for day of the 
week.  He did not recall any recent news events and did not 
know the current president.  He reported that he could not do 
serial subtractions.  He could spell the word "lunch" 
backwards.  His memory was 0/3 for objects in five minutes.  
The examiner diagnosed alcohol dependence in remission and 
PTSD.  The examiner assigned a GAF score of 45.  The examiner 
opined that the appellant's depressive symptoms were all part 
of his PTSD and warranted a single diagnosis.  The 
appellant's anxiety and depressive symptoms shown on 
examination were related to the trauma that the appellant 
experienced while on active duty.  The appellant did not 
bring up issues related to his blindness.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, VA fulfilled its duties to inform and assist 
the appellant on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In an April 24, 2001 
letter, VA informed the appellant of the type of evidence 
needed to substantiate his claim, specifically medical 
evidence showing that his PTSD had increased in severity.  
The appellant was also advised that VA would assist in 
obtaining identified records, but that it was appellant's 
duty to provide enough information for VA to obtain the 
records.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  A February 2002 Supplemental 
Statement of the Case (SSOC) described the evidence that was 
used in deciding the appellant's claim and provided the 
criteria for higher disability ratings.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the April 2001 letter and 
the February 2002 SSOC informed the appellant of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

As for VA's duty to assist a veteran, the RO has obtained 
treatment records that the appellant has identified regarding 
his PTSD.  VA outpatient treatment records have been obtained 
from VAMCs in Jackson, Mississippi, and Detroit, Michigan.  
There is no indication that any other relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  As for VA's duty to 
obtain any medical examinations, that was fulfilled by 
providing VA examinations to the appellant in May 2001 and 
February 2003.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2002); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2002).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2002), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2002).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).

The appellant's service-connected PTSD is currently evaluated 
as 30 percent disabling under Diagnostic Code 9411.  Under 
Diagnostic Code 9411, 30, 50, 70 and 100 percent ratings are 
warranted in the following circumstances:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2002).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2002).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2002).

The medical evidence shows that the appellant has been 
assigned GAF scores of 45, 61, and 70 based upon his 
impairment from PTSD.  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

The reports of VA examinations and outpatient treatment of 
the appellant present a consistent picture of the appellant's 
level of disability from PTSD.  According to these reports, 
the appellant has symptoms such as near-continuous depression 
affecting his ability to function, and persistent 
hallucinations, suicidal ideation, difficulty in establishing 
and maintaining effective work and social relationships, 
anxiety, and chronic sleep impairment.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor and concludes that the 
objective medical evidence shows disability that more nearly 
approximates that which warrants the assignment of a 70 
percent disability rating but no higher.  See 38 C.F.R. § 4.7 
(2002).  The appellant's most significant symptoms are his 
near-continuous depression, hallucinations, and suicidal 
ideation.  Because of the effect of these symptoms, the 
appellant's overall disability picture more nearly 
approximates the criteria for a 70 percent disability rating 
than a 50 percent disability rating.  Although the appellant 
does not satisfy all of the criteria for a 70 percent rating, 
the factors listed in the rating formula are examples of 
symptoms that warrant a particular rating and are used to 
help differentiate between the different evaluation levels.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The 
70 percent disability rating is consistent with the GAF score 
of 45 assigned to the appellant during his VA examinations in 
May 2001 and February 2003 for serious symptoms or serious 
impairment in functioning.

The preponderance of the evidence is, however, against the 
assignment of a disability rating greater than 70 percent for 
the appellant's PTSD.  The appellant does not meet satisfy 
the criteria for a rating of 100 percent.  For example, there 
is no gross impairment of thought processes or communication; 
persistent delusions; grossly inappropriate behavior; 
inability to perform activities of daily living; 
disorientation to time or place; persistent danger of hurting 
others; or memory loss for names of himself or close relative 
or his occupation.  Although the appellant does have suicidal 
thoughts, he has not attempted suicide in several years and, 
therefore, cannot be said to be a persistent danger of 
hurting himself.  Although the appellant is separated from 
his third spouse, it cannot be said that he is unable to 
establish and maintain effective relationships.  Prior to his 
separation, the appellant indicated that he relied greatly on 
his spouse to help him cope with his disability and that his 
relationship with her was good.  Recently, he has been 
residing with his cousin.  Although the appellant does 
experience hallucinations, that was considered in determining 
that a 70 percent disability rating was more appropriate in 
this case than a 50 percent disability rating.  Were the 
hallucinations not present, the lower rating would likely 
have been assigned.

In order to evaluate the veteran's PTSD as 100 percent 
disabling, it is required that his disability more nearly 
approximate the criteria for that rating than for the lower 
rating.  While the appellant may satisfy one of the criteria 
provided for a 100 percent disability rating, the overall 
level of his impairment does not meet the level of a 100 
percent disability evaluation.  A higher rating is not 
warranted.  The evidence supports a rating of 70 percent, but 
no higher, for PTSD under Diagnostic Code 9411.  The Board 
has considered the requirement of 38 C.F.R. § 4.3 to resolve 
any reasonable doubt regarding the level of the appellant's 
disability in his favor.  However, for the reasons discussed 
above, the objective medical evidence did not create a 
reasonable doubt regarding the level of his disability from 
PTSD.  

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2002).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2002).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  A higher 
rating is provided for impairment due to PTSD; however, the 
medical evidence reflects that those manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture in this case.  The 
appellant has not required any period of hospitalization for 
his service-connected PTSD since June 2000.  Further, 
although it is undisputed that the appellant's service-
connected disability would have an adverse effect on the 
appellant's employment were he employed, it bears emphasizing 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2002).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

A 70 percent rating, but no higher, for the appellant's PTSD 
is granted, subject to the regulations governing the payment 
of monetary awards.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


